ORDER

Upon review and consideration of the Joint Petition for Indefinite Suspension by Consent filed herein pursuant to Maryland Rule 16-772, it is this 16th day of July, 2002,
ORDERED, by the Court of Appeals of Maryland, that John L. Clark, Jr., be, and he is hereby, indefinitely suspended by consent from the further practice of law in the State of Maryland with the right to apply for reinstatement no earlier than three (3) years; and it is further
ORDERED that judgment shall be entered in favor of Petitioner, the Attorney Grievance Commission of Maryland, in the amount of $368.75 for costs against John L. Clark, Jr.; and it is further
ORDERED that Respondent, John L. Clark, Jr., shall comply with the conditions stated in Maryland Rule 16-760; and it is further
ORDERED that the Clerk of this Court shall strike the name of John L. Clark, Jr. from the register of attorneys, and pursuant to Maryland Rule 16 — 772(d), shall certify that fact to the Trustees of the Client Protection Fund and the clerks of all judicial tribunals in this State.